Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7,12,15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2-5,7,15 and 16, wherein a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “no greater than 50nm”, and the claim also recites “no greater than 30nm”, “ no greater than 20nm”, etc. which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such 
	Regarding claims 6 and 12 the term “the particle” is vague and indefinite as to what particle is being referred to?  The particle in (a), (b), (c), two of them or all of them?  Clarification is requested.
Regarding claim 12, the term “cofer” is a trademark and renders the claim indefinite since the relationship between a trademark and the product it identifies is sometimes indefinite, uncertain or arbitrary.  The formula or characteristics of the product may change from time to time and yet it may be sold under the same trademark.  In the claims, every element or ingredient of the product (in this case, “titania powder”) should be set forth in positive, exact, intelligible language, so that there will be no uncertainty as to what is meant.  Arbitrary trademarks which are liable to mean different things at the pleasure of manufactures do not constitute such language.  See Ex parte Kattwinkel, 12 U.S.P.Q. 11 and MPEP 608.01(v).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,2,8,10-13 and 17 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Yakubo et al. (2017/0221640).
Yakubo et al. (2017/0221640) teaches a method of producing titanium oxide particle and dispersion and coating thereof (abstract).  A titanium oxide film is obtained by applying and calcinating the titanium paste in which the particles are bonded (claimed sintered) whereby the titanium dispersion has an average particle diameter of 50% D50 whereby the particles are 10-100nm meeting the claimed (c) characteristics ([0059],[0078].
Regarding claim 2, the D50 is as low as 10 nm [0059].
Regarding claim 8, the object is a solar cell (fuel cell) (abstract), catalyst [0002], [0050] and electrode [0087].  
Regarding claims 10 and 11, the dispersion includes a solvent, binder and titanium particles and the solvent is an alcohol such as methanol, ethanol, etc. [0067],[0074]-[0075], [0126]. 
Regarding claim 12, the particles are titanium (abstract).
Regarding claim 13, the coating is dried before calcined [0078].
Regarding claim 17, the treating is by heating; i.e. furnace [0088].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5,7,15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yakubo et al. (2017/0221640) in combination Rhee et al. (2019/0051906).
Features detailed above concerning the teachings of Yakubo et al. (2017/0221640) are incorporated here.
Yakubo et al. (2017/0221640) fails to teach the claimed particle ratio of D90/D10, thickness of the layer and measuring particle distribution by light scattering. 
Rhee et al. (2019/0051906) teaches a similar dispersion coating to form a layer whereby the particle size distribution is measured by laser diffraction [0055], particles ratio of D90/D10 of 4 [0057] and thickness of 1 micron of more [0132].
Therefore it would have been obvious for one skilled in the art before the effective 
Regarding claim 15, Yakubo et al. (2017/0221640) fails to specifically teach the heating duration but it would have been within the skill of one practicing the invention to have calcined for the claimed amount to produce the film absent a showing of criticality thereof.

Claims 4,6,14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yakubo et al. (2017/0221640) in combination Rhee et al. (2019/0051906) in combination with Ida et al. (2016/0167130).
Features detailed above concerning the teachings of Yakubo et al. (2017/0221640) in combination Rhee et al. (2019/0051906) are incorporated here.
Yakubo et al. (2017/0221640) in combination Rhee et al. (2019/0051906) fail to teach heating the dispersion prior to applying as a coating.
Ida et al. (2016/0167130) teaches a similar dispersion including D10 and D90 particle diameter whereby the base substrate is heated to form the coating film [0022],[0105].
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Yakubo et al. (2017/0221640) in combination Rhee et al. (2019/0051906) process to include heating the substrate to form 
Regarding claims 4 and 6, Ida et al. (2016/0167130) teaches the D10 and D90 particle sizes to be 10-300nm [0022].

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yakubo et al. (2017/0221640) in combination Rhee et al. (2019/0051906) in combination with Jackrel et al. (2012/0270363).
Features detailed above concerning the teachings of Yakubo et al. (2017/0221640) in combination Rhee et al. (2019/0051906) are incorporated here.
Yakubo et al. (2017/0221640) in combination Rhee et al. (2019/0051906) fail to teach calcination by radiation.
Jackrel et al. (2012/0270363) teaches coating a dispersion and heating by laser beams, heat or IR lamps to form the film [0097],[0133].
Therefore it would have been obvious for one skilled in the art to have modified Yakubo et al. (2017/0221640) in combination Rhee et al. (2019/0051906) calcination process to include laser and IR lamps to form the films as evidenced by Jackrel et al. (2012/0270363) with the expectation of achieving similar success of forming the film.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yakubo et al. (2017/0221640) in combination Rhee et al. (2019/0051906) in combination with Cartt et al. (2009/0130216).

Yakubo et al. (2017/0221640) in combination Rhee et al. (2019/0051906) fail to teach a bimodal distribution whereby one mode is at least 5 to 10 times larger than a second mode.
Cartt et al. (2009/0130216) teaches a multimodal particulate formulation whereby a first mode of 50-1000 nm and a second mode of 1,000nm-10,000 nm which is greater than 10 times the first mode larger than the second mode [0036].
Therefore it would have been obvious for one skilled in the art to have modified Yakubo et al. (2017/0221640) in combination Rhee et al. (2019/0051906) to include a bimodal distribution with a first mode at least 10 times as large as the second mode calcination process to include laser and IR lamps to form the films as evidenced by Cartt et al. (2009/0130216) with the expectation of achieving similar success of forming a uniform dispersion and subsequently a film.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yakubo et al. (2017/0221640) in combination Rhee et al. (2019/0051906) in combination with Kayama et al. (2009/0014062).
Features detailed above concerning the teachings of Yakubo et al. (2017/0221640) in combination Rhee et al. (2019/0051906) are incorporated here.
Yakubo et al. (2017/0221640) in combination Rhee et al. (2019/0051906) fail to teach a dispersion having no binder and a surfactant and dispersant.

Therefore it would have been obvious for one skilled in the art to have modified Yakubo et al. (2017/0221640) in combination Rhee et al. (2019/0051906) to include a bimodal distribution with a first mode at least 10 times as large as the second mode calcination process to include laser and IR lamps to form the films as evidenced by Kayama et al. (2009/0014062) with the expectation of achieving similar success of forming a dispersion and subsequently a film.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428.  The examiner can normally be reached on Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 






/BRIAN K TALBOT/Primary Examiner, Art Unit 1715